Citation Nr: 1429927	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for bilateral hip osteoarthritis.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction (ED), including as due to herbicide exposure and as secondary to service-connected coronary artery disease (CAD).

6.  Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.

7.  Entitlement to a higher initial disability rating for tinnitus in excess of 10 percent.

8.  Entitlement to a higher (compensable) initial disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1961 to February 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Waco, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, tinnitus, and hemorrhoids, and assigned a noncompensable initial rating for all three effective October 26, 2009, the date of receipt of the Veteran's claim.  The RO also denied service connection for bilateral hip and knee conditions, lumbar spine osteoarthrosis, erectile dysfunction, and diabetes mellitus.  In March 2011, a Decision Review Officer (DRO) granted a higher initial disability rating of 10 percent for tinnitus effective October 26, 2009.  

The Veteran has appealed from the initial ratings assigned for the service-connected bilateral hearing loss, tinnitus, and hemorrhoids.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for ED and bilateral hip and lumbar spine osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a left or right knee disability.

2.  The Veteran does not currently have diabetes mellitus.

3.  For the entire initial rating period on appeal, the Veteran's bilateral hearing loss manifested by no more than level I hearing in the right ear and level I hearing in the left ear.

4.  For the entire initial rating period on appeal, the Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260. 

5.  For the entire initial rating period on appeal, the Veteran's service-connected hemorrhoids have more nearly approximated symptoms that are mild or moderate.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).

2.  The criteria for service connection for diabetes mellitus, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).

3.  For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2013).

5.  For the entire initial rating period on appeal, the criteria for a higher (compensable) rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In November 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The November 2009 VCAA notice was issued to the Veteran prior to the May 2010 rating decision from which the instant appeal arises.  The issues on appeal were readjudicated in the March 2011 statement of the case (SOC) and the July 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Moreover, because this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, tinnitus, and hemorrhoids, no additional notice is required regarding this downstream element of the service connection claims for bilateral hearing loss, tinnitus, and hemorrhoids.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded a VA diabetes mellitus examination in April 2010, and VA audiometric and hemorrhoid examinations in April 2010 and January 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports reflect that the claims files were not reviewed at all of the examinations; however, the review of the claims file is not required for purposes of determining whether higher initial disability ratings are warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, the claims files were reviewed during the April 2010 VA diabetes mellitus examination.

As to the VA audiometric examinations, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The examiners at both the April 2010 and January 2013 examinations addressed the functional impact on the Veteran's occupational and daily life.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran did not receive a VA knee examination in conjunction with his claim for service connection for a bilateral knee disorder.  A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that the duty to assist does not require obtaining a VA knee examination or opinion.

With regard to the issue of service connection for a bilateral knee disorder, as the Board will discuss below, the weight of the evidence demonstrates that there is no current right or left knee disability.  The Board finds that a VA examination is not necessary for the disposition of this issue because there is no current disability to which a competent medical opinion could relate any in-service injury or disease.  Further, there is sufficient competent medical evidence in this case to make a decision with regard to the issue of service connection for a bilateral knee disorder.  The private and service treatment records associated with the claims files provide a complete picture of any treatment for knee problems.  Of particular relevance is the fact that while the private treatment records, which date back to February 1993, show that the Veteran has been diagnosed with spinal and hip disabilities, there is no indication that the Veteran has been diagnosed with, or treated for, a right or left knee disability.  For these reasons, the Board finds that the evidence of record is sufficient to decide the issue of entitlement to service connection for a bilateral knee disorder, and no VA examination or opinion is warranted.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d) .

All relevant documentation has been secured.  The Veteran has not identified any VA facility where he received treatment for the issues on appeal.  VA has received the Veteran's service treatment records along with extensive private medical documentation.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  


Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the instant matter, the Veteran is seeking service connection for a bilateral knee disorder, diabetes mellitus, and erectile dysfunction.  As the Veteran does not have a current diagnosis of diabetes mellitus or a knee disability, there is no need to consider whether either is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013).  Erectile dysfunction is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) do not apply to the issue of service connection for erectile dysfunction.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Bilateral Knee Disorder

As reiterated in the Veteran's representative's April 2014 brief, the Veteran advances that he has constant pain in both knees.  In various statements throughout the course of this appeal, the Veteran has attributed this bilateral knee pain to his in-service career as an Air Freight Specialist which entailed extensive pushing, pulling, and loading of heavy aircraft parts, including engines weighing up to 3,800 pounds.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a bilateral knee disability for VA disability compensation purposes.  VA has received extensive private medical documentation from the Veteran dating back to 1993.  While some of this private medical documentation conveys that the Veteran has been diagnosed with back and hip disabilities, there is no indication that the Veteran has ever been diagnosed with a bilateral knee disability.

Service treatment records, which appear to be complete, are absent for complaint, diagnosis, or treatment of a bilateral knee disability.  Had the Veteran sustained a knee injury with identifiable symptoms during service, such complaints would have been reflected in the treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Further, in an April 2011 statement, the Veteran admitted that the service treatment records would not reflect any instances of treatment for a bilateral knee disability.

The Veteran has attempted to relate his purported bilateral knee disability to his active service, specifically due to his regular in-service duties as an Air Freight Specialist.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain, and to report a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 
24 Vet. App. at 435, the diagnosis, etiology and onset of a knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  The Veteran is not a medical professional, and he has not offered any form of medical qualification or education.  

Lay testimony on the question of relating the purported bilateral knee disability to service is not competent in the present case because the Veteran is not competent to state that an orthopedic or joint disability was incurred in service.  See Davidson, 581 F.3d at 1316; see also Kahana at 434 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology as to a bilateral knee disability would require knowledge of the complexities of the musculoskeletal system and would involve objective clinical testing that the Veteran is not competent to perform.  Such internal and unseen musculoskeletal changes are not capable of lay observation, though some associated symptoms may be.  Davidson, 581 F.3d 1313.

The weight of the evidence demonstrates no current bilateral knee disability which may be entitled to service connection.  See Brammer, 3 Vet. App. at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  The Veteran's bilateral knee pain by itself, without an underlying medical condition, does not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285 (1999).  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a bilateral knee disability.  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran has advanced that he has been diagnosed with diabetes mellitus, and diabetes mellitus is caused by exposure to Agent Orange while deployed to the Republic of Vietnam.  At the outset, the Board notes that private medical records reflect that the Veteran was diagnosed with and treated for diabetes mellitus on or about 2005 to 2007, roughly two years prior to the filing of the Veteran's claim for service connection.

The Board finds that the weight of the evidence demonstrates that the Veteran is not currently diagnosed with diabetes mellitus.  The report from the April 2010 VA diabetes mellitus examination conveys that a diagnosis of diabetes had not been confirmed.  The Veteran himself stated that while some physicians had informed him that he had diabetes mellitus, other physicians advanced that he did not have such a condition.  He reported that in 2003 one physician put him on Actos, which he took for two years.  After changing physicians, he discontinued the medication, and he had not taken any additional diabetes medications for five years.  At the conclusion of the examination, the VA examiner opined that the Veteran did not have diabetes mellitus.  

Further, no private medical record dated after January 2008 makes any reference to the Veteran having a current diagnosis of diabetes mellitus.  Records from the Veteran's current physician indicate that the Veteran took Actos in 2007 for prediabetes, which is noted under past medical history and not under current problems.  Prediabetes is "a state of latent impairment of carbohydrate metabolism, in which the criteria for diabetes mellitus are not all satisfied; sometimes controllable by diet alone."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1508 (32nd ed. 2012).

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  As the evidence of record indicates that the Veteran was last treated for diabetes mellitus in January 2008, at the latest, which is almost two years prior to the filing of the Veteran's claim, and as the Veteran's most recent physician has determined that the Veteran was being treated for "prediabetes" and not actual diabetes mellitus, the Board does not find that the Veteran has a diagnosis of diabetes warranting the finding that a current disability existed at the time the claim was filed or during its pendency.  Further, even if the Board were to consider the issue of service connection for prediabetes, the Board does not find that the nearly two year gap between the last mention of diabetes/prediabetes in the private medical records and the filing of the claim on appeal constitutes the existence of a disability at the time the claim was filed.  This case is distinguishable from Romanowsky where the appealed claim had been filed in November 2008 and the pre-filing disability diagnosis had been made in May 2008, only 6 months earlier.  Romanowsky, 26 Vet. App. at 292-95.

The weight of the evidence demonstrates no current diagnoses of diabetes mellitus.  See Brammer, 3 Vet. App. at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  As such, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of diabetes mellitus (and/or prediabetes).  Because the preponderance of the evidence is against the issue, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

Higher Initial Disability Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss.  After a review of all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) initial disability rating for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and the VA audiometric examination reports dated April 2010 and January 2013.


The Veteran underwent a VA audiometric examination in April 2010.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
35
65
LEFT
10
25
40
60

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported having difficulty understanding speech.

Based upon the results of the April 2010 VA audiometric examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.	

The Veteran was afforded another VA audiometric evaluation in January 2013.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
50
65
LEFT
15
30
45
65

Speech recognition scores conveyed speech discrimination of 96 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

Based upon the results of the January 2013 VA audiometric examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply, as the results of the VA audiometric examinations did not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) initial disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3, 4.7.

Higher Initial Disability Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 
10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Higher Initial Disability Rating for Hemorrhoids

Diagnostic Code 7336 addresses hemorrhoids, external or internal.  A noncompensable (0 percent) rating is assigned with mild or moderate hemorrhoids.  A 10 percent rating is assigned with large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

The report from the April 2010 VA hemorrhoid examination conveyed that the Veteran had a hemorrhoidectomy in service which greatly improved his symptoms.  As of the date of the examination, the Veterans had mild intermittent symptoms of itching in the rectal area, which the Veteran would treat with cream provided by his physician.  The Veteran would use the cream about once per week.  No pain or bleeding was reported.  Hemorrhoids would sometimes be observed by the Veteran's urologist during a prostate examination.  The VA examiner's diagnosis was mild intermittent hemorrhoids.

In its May 2010 rating decision, the RO reiterated the above information from the April 2010 VA examination when it granted service connection and assigned the initial rating.  In a subsequent April 2011 statement, the Veteran advanced that he agreed with the findings outlined by the RO; specifically, that while he had experienced recurring hemorrhoids since the in-service hemorrhoidectomy, the post-procedure hemorrhoids had not been thrombosed.  Private medical records received by VA show no masses or hemorrhoids noted from 2008 to at least 2012.

The Veteran received a subsequent VA hemorrhoid examination in January 2013.  The examination report conveyed that the Veteran reported occasional increased symptoms which he treats with Preparation H as needed.  He does not use continuous medications.  The Veteran also noted that when he has a "flare-up" and/or increased symptoms he will notice some "protrusion" with increased discomfort, pain, and itching.  The flare-ups resolve in several days with treatment from Preparation H and warm/Sitz baths.  Upon examination the Veteran was found to have mild or moderate hemorrhoid symptoms.  "Generous" skin tags were observed, but no external hemorrhoids were identified.  There was found to be no impact on the Veteran's ability to work.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable initial disability rating for the service-connected hemorrhoids.  The evidence shows that, for the entire initial rating period on appeal, the Veteran's service-connected hemorrhoids have manifested as a mild, or at the most moderate, symptomatology.  The evidence, both lay and private, reflects that the Veteran primarily has "generous" skin tags, with itching, which can be treated with Preparation H when needed, and no external hemorrhoids.  Painful flare-ups with protrusion resolve in a few days and can be treated with Preparation H and/or Sitz baths.  The Board finds that the Veteran's hemorrhoid symptoms more nearly approximate a "mild" hemorrhoid symptomatology, and certainly no more than a "moderate" symptomatology.  The evidence does not reflect that the Veteran, even during a flare-up, has had large or thrombotic hemorrhoids warranting a 10 percent disability rating, and the Veteran has conceded that his current hemorrhoids have not reached a thrombotic level.  For these reasons, the Board finds that for the entire initial rating period on appeal the criteria for a compensable disability rating for hemorrhoids have not been met or more nearly approximated.  As the preponderance of the evidence is against the appeal for a higher rating, the appeal for a higher rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336. 

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for bilateral hearing loss, tinnitus, and/or hemorrhoids under 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

As to bilateral hearing loss, with respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  At the April 2010 VA audiometric examination, the Veteran reported that his functional impairments due to hearing loss included difficulty understanding speech.  The report from the January 2013 audiometric examination notes no impact on the Veteran's ordinary conditions of daily life, including his ability to work.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  The Veteran's difficulty understanding speech is considered in the speech recognition testing, which is a schedular rating criterion.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's difficulty understanding speech is a factor contemplated in the regulations and schedular rating criteria.

As to tinnitus, with respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

The Veteran's hemorrhoids, with respect to the first prong of Thun, have manifested primarily as skin tags with itching, and occasional flare-ups with pain which can be treated by over the counter medications.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Code 7336).  Specifically, the hemorrhoid rating criteria contemplate factors such as size of the hemorrhoids, bleeding, thrombosis, frequent recurrence, excess redundant tissue, reducibility, anemia and fissuring.  In this case, comparing the Veteran's disability level and symptomatology of the hemorrhoids, pre and post flare-up, to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

In the absence of exceptional factors associated with bilateral hearing loss, tinnitus, and/or hemorrhoids, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

At the January 2013 VA hemorrhoid examination, the Veteran informed the VA examiner that while he is retired from both his military and civilian occupations, he is able to work.  Considering the Veteran's statement, and upon review of all the evidence of record, neither the Veteran nor the evidence raises an informal individual unemployability due to service-connected disabilities (TDIU) claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for diabetes mellitus, including as due to herbicide exposure, is denied.

For the entire initial rating period on appeal, a compensable disability rating for service-connected bilateral hearing loss is denied.

For the entire initial rating period on appeal, a disability rating in excess of 10 percent for service-connected tinnitus is denied.

For the entire initial rating period on appeal, a compensable disability rating for service-connected hemorrhoids is denied.



REMAND

Service Connection for Bilateral Hip Osteoarthritis

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79.

Private treatment records reflect that the Veteran has been diagnosed with bilateral hip osteoarthritis.  As the Veteran has advanced that his hip disability was caused by the wear and tear placed on his body during service as part of his responsibilities as an Air Freight Specialist, the Board finds that a VA examination would be helpful in determining whether the currently diagnosed bilateral hip disability is related to service.

Service Connection for Lumbar Spine Osteoarthritis

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  An opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The report from the March 2010 VA spinal examination reflects that the examiner opined that "the history is not significant for any particular injury other than overuse during his time in the service and I suggest that it is less likely as not that his current musculoskeletal condition is caused by or a result of overuse while in the service."  The Board notes that the examiner provided no rationale as to why he "suggested" that the Veteran's spinal disability was not related to overuse in service, and no opinion was given as to the actual cause of the disability.  As such, the opinion is inadequate, and the Board finds that, due to the age of the VA examination, a new VA spinal examination is warranted.  

Service Connection for ED

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran received VA ED examinations in April 2010 and April 2012.  In both opinions the VA examiners opined that the Veteran's ED was caused by his non-service-connected microvascular disease, hypertension, and hyperlipidemia.  While no secondary service connection opinion was rendered by the VA examiner at the April 2010 VA ED examination, the VA examiner at the April 2012 examination opined that it was less likely than not that the Veteran's ED was due to his service-connected CAD.  Unfortunately, the VA examiner did not address whether the service-connected CAD aggravated the Veteran's ED; therefore, a remand is necessary to obtain the appropriate aggravation opinion.


Accordingly, the issues of service connection for ED and bilateral hip and lumbar spine osteoarthritis are REMANDED for the following action:

1.  Schedule the Veteran for the relevant VA examination(s) and/or opinion(s) in order to assist in determining the etiology of the Veteran's diagnosed ED and bilateral hip and lumbar spine osteoarthritis.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination(s).  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  In obtaining the VA ED aggravation opinion, examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  The examiner(s) should provide the following opinions:

Bilateral Hip Osteoarthritis:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral hip osteoarthritis had its onset during active service?  Along with addressing any potential etiologies, the examiner should address the Veteran's contention that his bilateral hip osteoarthritis was caused by the in-service work he did as an Air Freight Specialist.


Lumbar Spine Osteoarthritis:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's lumbar spine osteoarthritis had its onset during active service?  Along with addressing any potential etiologies, the examiner should address the Veteran's contention that his lumbar spine osteoarthritis was caused by the in-service work he did as an Air Freight Specialist.

ED

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected CAD aggravated (that is, permanently worsened in severity) the diagnosed ED?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the ED prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion(s) with references to the evidence of record.  

2.  Then readjudicate the issues of service connection for ED and bilateral hip and lumbar spine osteoarthritis.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


